          Case 4:19-cv-02162 Document 87 Filed on 03/25/21 in TXSD Page 1 of 5
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 25, 2021
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                    Nathan Ochsner, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

FIRE PROTECTION INC.        §
              Plaintiff,    §
                            §
v.                          §                                     CASE NO. 4:19-cv-2162
                            §
SERVITEC SURVIVAL PRODUCTS, §
INC., d/b/a SURVITEC GROUP, §
                 Defendant. §

                                                MEMORANDUM AND ORDER

             Before the Court are Plaintiff Fire Protection Service, Inc.’s Objections [Docs.

# 77, # 81] to Defendant Servitec Survival Products, Inc.’s three versions of bills of

costs [Docs. # 73 (filed February 24, 2021), # 75 (filed February 25, 2021), and # 78

(filed March 9, 2021)] filed after Defendant prevailed in a bench trial in this case.

Defendant “replied” to Plaintiff’s objections [Doc. # 80]. The Court has considered

the parties’ contentions, the entire record, and applicable law. The Court grants

Plaintiff’s objections.

I.           BACKGROUND

             Trial of this case began on February 3, 2021. Plaintiff presented its evidence

in support of its claims, all of which are for violations of the Texas Fair Practices of

Equipment Manufacturers, Distributors, Wholesalers, and Dealers Act. TEX. BUS.

& COMM. CODE, 57.001 et seq. (the “Act”). After Plaintiff rested, Defendant



P:\ORDERS\Shelia\2162.Obj.Bill of Costs.docx   2021-03-25 12:59
          Case 4:19-cv-02162 Document 87 Filed on 03/25/21 in TXSD Page 2 of 5




asserted a Motion for Partial Judgment pursuant to Federal Rule of Civil Procedure

52(c) [Doc. # 62] (“Rule 52(c) Motion”). Plaintiff responded in writing on February

4th. The Court heard oral argument that day and recessed the trial to consider the

legal questions in light of Plaintiff’s proof.

             On February 12, 2021, the Court issued an opinion in favor of Defendant and

entered final judgment. The Court concluded that Plaintiff’s claim required the

retroactive application of the Act to an oral agreement between Plaintiff and

Defendant that the parties had entered into and had been in effect for many years

before 2011, year the Act became effective. The Court concluded that application

of the Act to the parties’ oral agreement violated article I, § 16 of the Texas

Constitution and that the Act accordingly cannot be enforced against Defendant.

             Defendant timely filed a bill of costs on February 24, 2021 [Doc. # 73]

originally seeking expenses totaling $10,903.10. The next day Defendant amended

version the bill of costs to correct a minor arithmetic error. On March 9, 2021,

Defendant filed a “2d Corrected Bill of Costs” (the “third bill of costs”) totaling

$12,433.94. In the third bill of costs, Defendant seeks, for the first time, recovery of

an additional $1,532.84, attributable to a deposition taken on January 29, 2021. 1




1
       The deposition was taken in connection with Defendant’s amended affirmative
defenses asserted shortly before the original trial date. The Court postponed the trial
several weeks and allowed the parties to engage in limited additional discovery.
                                                                  2
P:\ORDERS\Shelia\2162.Obj.Bill of Costs.docx   2021-03-25 12:59
          Case 4:19-cv-02162 Document 87 Filed on 03/25/21 in TXSD Page 3 of 5




             The parties dispute two aspects of the expenses Defendant seeks. The Court

concludes these expenses are not recoverable.

II.          LEGAL STANDARD

             Rule 54(d) of the Federal Rules of Civil Procedure states that “costs other than

attorneys’ fees shall be allowed as of course to the prevailing party unless the court

otherwise directs.” By statute, federal courts may award only those costs itemized

in 28 U.S.C. § 1920, absent explicit statutory or contractual authorization to the

contrary. Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 444-45 (1987);

Gagnon v. United Technisource, Inc., 607 F.3d 1036, 1045 (5th Cir. 2010); Mota v.

Univ. of Texas Houston Health Science Ctr., 261 F.3d 512, 529 (5th Cir. 2001). A

court may tax only the following costs: fees of the clerk and marshal; fees of the

court reporter for all or any part of the stenographic transcript necessarily obtained

for use in the case; fees and disbursements for printing and witnesses; fees for

exemplification and copies of papers necessarily obtained for use in the case; docket

fees; compensation of court-appointed experts, interpreters, and special

interpretation services. See 28 U.S.C. § 1920; Mota, 261 F.3d at 530.

             The Court is to give “careful scrutiny” to the items proposed by the prevailing

party. See La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 335 (5th Cir. 1995);

Serling v. Am. Airlines, Inc., 237 F. App’x 972, 976 (5th Cir. Aug. 3, 2007). The

Court has authority to consider the necessity and reasonableness of the costs


                                                                  3
P:\ORDERS\Shelia\2162.Obj.Bill of Costs.docx   2021-03-25 12:59
          Case 4:19-cv-02162 Document 87 Filed on 03/25/21 in TXSD Page 4 of 5




requested. See, e.g., Cypress-Fairbanks Indep. Sch. Dist. v. Michael F., 118 F.3d

245, 257B58 (5th Cir. 1997) (rejecting costs application for plaintiffs= witnesses

depositions; depositions were surplusage and not reasonably necessary under the

circumstances); Ernst v. Sunbelt Rentals, Inc., 122 F. Appx. 722, 723 (5th Cir. 2004).

             Bills of costs must be filed promptly. Southern District of Texas Local Rule

54.2 provides: “An application for costs shall be made by filing a bill of costs within

14 days of the entry of a final judgment.”

III.         DISCUSSION

             Plaintiff, first, objects to the payment of the $1,532.84 for January deposition

fees because Defendant did not claim the sum until after expiration of the 14-day

deadline established by Local Rule 54.2 for filing a bill of costs. Defendant responds

that it has requested the sum timely because it paid the invoice on March 8, one day

before filing the third bill of costs. The Court is unpersuaded. The third bill of costs

added the $1,532.84 as a new expense for the January deposition costs. Defendant

could have included this charge in its earlier bills of costs filed within the 14-day

time-period, but failed to do so. 2 Defendant’s request for reimbursement of this new

expense has been sought too late and it will not be awarded.


2
      It is noted that the questioned bill reveals that the transcription service invoiced
Defendant on February 2, 2021, for the expenses associated with the January deposition.
Defendant did not pay that invoice for more than a month. Defendant provides no
explanation for this delay.

                                                                  4
P:\ORDERS\Shelia\2162.Obj.Bill of Costs.docx   2021-03-25 12:59
          Case 4:19-cv-02162 Document 87 Filed on 03/25/21 in TXSD Page 5 of 5




             Plaintiff also objects to Defendant’s inclusion in its bills of costs of a $4,000

payment to Plaintiff that Defendant made voluntarily to encourage the Court to agree

to Defendant’s motion to amend its affirmative defenses shortly before the original

trial date. See Defendant’s Motion to Amend [Doc. # 41]. The $4,000 is not

recoverable as a taxable cost. The payment was made to partially defray travel

expenses incurred by Plaintiff’s expert who already had travelled to Houston for

trial. Travel expenses for the opponent’s expert do not fall within 28 U.S.C. § 1920.

IV.          CONCLUSION

             For the foregoing reasons, Plaintiff’s objections to Defendant’s bills of cost

are GRANTED. Defendant is awarded $6,901.10 as taxable costs of this litigation.

             It is so ORDERED.

             SIGNED at Houston, Texas, this 25th day of March, 2021.




                                                                           NAN Y F. ATLAS
                                                                  SENIOR UNI   STATES DISTRICT JUDGE




                                                                  5
P:\ORDERS\Shelia\2162.Obj.Bill of Costs.docx   2021-03-25 12:59
